942 A.2d 893 (2008)
Rudis MOREIRA, Petitioner
v.
COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY, Respondent.
No. 170 EM 2007.
Supreme Court of Pennsylvania.
February 13, 2008.

ORDER
PER CURIAM.
AND NOW, this 13th day of February, 2008, the Application for Leave to File Original Process is granted. The Petition for Writ of Mandamus and/or Extraordinary Relief is denied without prejudice to file a request for expedited disposition of *894 the pending motions with the Philadelphia County Common Pleas Court.